        Case 1:19-cv-00873-AT-RWL Document 81
                                           80 Filed 06/10/20 Page 1 of 2




Via ECF Filing
June 10, 2020
Honorable Robert W. Lehrburger
United States Magistrate Judge                                                                6/10/2020
Southern District of New York
500 Pearl Street
New York, New York 10007
                 Re: Graham, et al. v. National Beverage Corp., Case No. 1:19-cv-00873 (AT) (RWL)
Dear Judge Lehrburger:
         Plaintiffs write to request that the Court formally seal ECF No. 77, Letter Motion requesting
leave to take additional deposition, ECF No. 78, Letter Motion for leave to file under seal (together
the “Letter Motions”), and ECF No. 79, order granting letter motion for leave to file under seal, as
the filings at issue inadvertently contain information designated highly confidential.1 Pursuant to the
ECF filing rules and procedure, upon leave of court, Plaintiffs will refile the corrected Letter Motions.


                                                             Respectfully submitted,

                                                              /s/ Mitchell M. Breit
                                                             Mitchell M. Breit
                                                             Thien An V. Truong
                                                             SIMMONS HANLY CONROY
                                                             112 Madison Avenue, 7th Floor
                                                             New York, New York 10016
                                                             212.784.6400
                                                             mbreit@simmonsfirm.com
                                                             atruong@simmonsfirm.com

                                                             Gregory F. Coleman
                                                             Rachel L. Soffin
                                                             Justin G. Day
                                                             Lisa A. White
                                                             GREG COLEMAN LAW PC
                                                             800 S. Gay Street, Suite 1100
                                                             Knoxville, Tennessee 37929
                                                             865.247.0080
                                                             greg@gregcolemanlaw.com

1
  Plaintiffs have contacted the Court’s ECF Help Desk to request a temporary sealing of ECF Nos. 77-79. As of the
time of this filing, no action on that request has been taken.
    Case 1:19-cv-00873-AT-RWL Document 81
                                       80 Filed 06/10/20 Page 2 of 2




                                                 justin@gregcolemanlaw.com
                                                 rachel@gregcolemanlaw.com
                                                 lisa@gregcolemanlaw.com

                                                 Nick Suciu, III
                                                 BARBAT MANSOUR & SUCIU PLLC
                                                 434 West Alexandrine #101
                                                 Detroit, Michigan 48201
                                                 313.303.3472.
                                                 nicksuciu@bmslawyers.com

                                                 Laura Brusca
                                                 BRUSCA Law
                                                 221 NE Ivanhoe Blvd., Suite 200
                                                 Orlando, Florida 32804
                                                 407.501.6564
                                                 lauren@brusca-law.com

                                                 Attorneys for Plaintiffs

Cc: Counsel of record (via ECF)



                 The request to seal docket items 77, 78, and 79 is granted.
                 However, the filing party must file by June 12, 2020, (1) redacted
                 copies of those docket items, (2) a letter requesting that the
                 redacted information remain under seal and explaining with
                 sufficient detail the nature of the confidential information and
                 why it should remain under seal under Second Circuit standards.




                   6/10/2020




                                        Page 2
